PER CURIAM.
The appellant challenges the order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. One of the appellant’s claims was that he would not have pled to the offenses but for his trial attorney’s promise that his convictions would be reversed on appeal. He further alleged that, notwithstanding his trial attorney’s promise, his convictions were affirmed on appeal. Because this was a facially sufficient claim that was not refuted by the attachments to the order, we reverse the order to the extent that it reflects a denial of this claim, and we remand the case to the trial court. The trial *1145court should either attach that portion of the files and records in the case that conclusively shows that the appellant is entitled to no relief on the claim or conduct an evidentiary hearing on the claim. The order is otherwise affirmed.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
MINER, ALLEN and LAWRENCE, JJ., concur.